ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_03_EN.txt. 40 NORTHERN CAMEROONS (JUDGMENT OF 2 XII 63)

But the Court has said in this case, without dealing with the
question of its jurisdiction, that a judgment on the claims of the
Republic of Cameroon “would be without object”—that is, the
Court has appraised Cameroon’s claims on their merits. Such an
appraisal could only be made at a later stage in the proceedings
(on the merits), and by such an appraisal the Court substituted for
the stage of deciding on preliminary objections to jurisdiction the
stage of deciding the case on its merits.

One cannot regard rules of procedure as being simply technical.
They determine not only a way of proceeding but procedural rights
of parties as well. Their strict observance in the International Court
of Justice, one might say, is even more important than in national
courts. The Court may not change them en passant in deciding a
given case. A revision of the Rules of Court should be effected
(if necessary) in an orderly manner and, in any case, the changed
rules should be known to parties beforehand.

Thus the Court, in accordance with the Rules of Court, ought
first to have decided whether it had—or had not—jurisdiction in
this case without prejudging its future decision in this case on the
merits and then, observing the Rules of Court, to have passed to a
further stage of the proceedings connected with the examination of
the claims of the Republic of Cameroon on their merits.

Judge Jessup makes the following declaration:

In view of the reasoning in the Judgment of the Court, with
which I entirely agree, I do not find it necessary to explain why I
believe that, if it were necessary to pass upon the jurisdictional
issues which have been raised, the reasoning in pages 422 to 436 of
my Separate Opinion in the South West Africa cases (I.C. J. Reports
1962, p. 319) would be equally valid here.

Judges WELLINGTON Koo, Sir Percy SPENDER, Sir Gerald Fitz-
MAURICE and MORELLI append to the Judgment of the Court
statements of their Separate Opinions.

Judges BADAWI and BusTAMANTE Y RIVERO and Judge ad hoc
BEB Aa Don append to the Judgment of the Court statements of
their Dissenting Opinions.

(Initralled) B. W.
(Initialled) G.-C.
